This action was brought in the Cuyahoga Common Pleas, based upon a finding made by the Bureau of Inspection and Supervision of Public Offices, for recovery of public money, and is brought under 286 et seq. GC. In his answer the defendant admits he received the amount claimed in the petition, but denies that the same was paid illegally, and the sole question presented is one of law. The Common Pleas rendered judgment in favor of Juergens and this judgment was affirmed by the Court of Appeals and the city is asking the Supreme Court for an order directing the Court of Appeals to certify its record. The position of the parties has not changed since the commencement of the action.
The answer alleges that the defendant was appointed Clerk-Treasurer of the Board of Education of West Park for the year 1922 at a salary of $50 per month, and that later the Board of Education increased his salary to $100 per month by reason of the added responsibility and work of the position, and later, made another ncrease of $10i0 per month in recognition of extra and unusual services rendered by him and the time he devoted to his official duties.
The errors complained of are the same as those set foi’th in the foregoing case of Cleveland Board of Education v. W. J. Featherstone.